Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Arguments
Applicant’s arguments, see Remarks, pages 9-11, filed October 5, 2021, with respect to claims 1-3, 5-8, 10-16 and 19-25 have been fully considered and are persuasive.  The rejection of claims 1-3, 5-8, 10-16 and 19-25 has been withdrawn. 






EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Frank L. Bernstein on December 22, 2021.

The application has been amended as follows:
Claim 25 has been amended as follows:
     25.     An image forming device diagnostic system comprising: 
                an image forming device comprising:
                                an image former that executes image forming processing to form an image on a sheet; 




                                a primary controller and a secondary controller, the primary controller instructing the secondary controller to control the image former to execute the image forming processing; 
                                one or more sensors, each sensor detecting a state of the image former and outputting sensor data indicating the state to the secondary controller; 

                                a writer; 
                the image forming device diagnostic system further comprising:
                a transfer device to which the storage medium can be mounted; and 
                a diagnostic server, wherein
                the secondary controller generates diagnostic data based on the sensor data, 
                the writer writes the diagnostic data to the storage medium when the storage medium is connected to the interface, and
                the diagnostic data is used by the diagnostic server to perform failure diagnostics and life prediction pertaining to the image forming device, after transfer to the diagnostic server via the transfer device when the storage medium is mounted to the transfer device; wherein
                when an amount of the diagnostic data stored in the storage medium reaches a defined upper limit, the writer overwrites an oldest entry of the stored diagnostic data with a newest entry of the diagnostic data, the image forming device further comprising: 
                an event judgment unit that determines whether a defined event occurred in the image forming device; and 
                a writing prohibitor that prohibits the writer from writing the diagnostic data to the storage medium when a defined time has elapsed from the event judgment unit determining that the defined event has occurred.




Allowable Subject Matter

Claims 1, 5-25 are allowed.

The following is an examiner’s statement of reasons for allowance: 
            
       With regards to independent claim 1, the closest prior art of US Patent No. 5138376 to Maruta discloses an image forming device comprising (column 3, lines 41-62; image duplicating apparatus):
       an image former that executes image forming processing to form an image on a sheet (column 16, lines 40-60; print engine (image former) prints image on sheet); 
       a primary controller and a secondary controller (column 16, lines 40-60; master control unit 40 (primary controller) and subsidiary control unit 76/MPU-4 (secondary controller)), 
            the primary controller instructing the secondary controller to control the image former to execute the image forming processing (column 16, lines 40-60; column 17, lines 15-45; column 18, lines 11-30; master control unit instructs subsidiary control unit 76/MPU-4 for controlling the print engine);
       one or more sensors, each sensor detecting a state of the image former and outputting sensor data indicating the state to the secondary controller (column 17, lines 46-62; input terminal DS on MPU-4 (secondary controller) receives the output of the sensors data that detect failure state of the print engine);





       US Patent Application Publication Pub. No. US 20100058123 to Yamashirodani discloses an interface to which a storage medium can be connected (paragraph 225-226, 239; USB port 512 (interface) to which USB memory medium can be connected); and 
     a writer (paragraph 259-261; CPU 501 (writer) writes error image file into USB memory), wherein
     the writer writes the diagnostic data to the storage medium when the storage medium is connected to the interface (paragraph 259-262; when print unit abnormality error occurs, CPU 501 (writer) generates diagnostic data based on image of setting screens (error image file) and then writes this error image file (diagnostic data) based on setting screen into USB memory that is connected to USB port; error image file used to determine cause of error (diagnostic));
        wherein the writer includes a storage that stores the diagnostic data sequentially (paragraph 226, 237, 259, 290; error information storing unit 510 (storage) stores error image file (diagnostic data) in sequence of most recent screens), and when the storage medium is connected to the interface, the writer writes the stored diagnostic data to 




       With regards to independent claim 9, Maruta discloses an image forming device comprising (column 3, lines 41-62; image duplicating apparatus):
       an image former that executes image forming processing to form an image on a sheet (column 16, lines 40-60; print engine (image former) prints image on sheet); 
       a primary controller and a secondary controller (column 16, lines 40-60; master control unit 40 (primary controller) and subsidiary control unit 76/MPU-4 (secondary controller)), 
            the primary controller instructing the secondary controller to control the image former to execute the image forming processing (column 16, lines 40-60; column 17, lines 15-45; column 18, lines 11-30; master control unit instructs subsidiary control unit 76/MPU-4 for controlling the print engine);
       one or more sensors, each sensor detecting a state of the image former and outputting sensor data indicating the state to the secondary controller (column 17, lines 
        the secondary controller generates diagnostic data based on the sensor data (column 17, lines 47-64; MPU-4 generates failure detect data (diagnostic data) based on the sensor signal data).


       Yamashirodani discloses an interface to which a storage medium can be connected (paragraph 225-226, 239; USB port 512 (interface) to which USB memory medium can be connected); and 
     a writer (paragraph 259-261; CPU 501 (writer) writes error image file into USB memory), wherein
     the writer writes the diagnostic data to the storage medium when the storage medium is connected to the interface (paragraph 259-262; when print unit abnormality error occurs, CPU 501 (writer) generates diagnostic data based on image of setting screens (error image file) and then writes this error image file (diagnostic data) based on setting screen into USB memory that is connected to USB port; error image file used to determine cause of error (diagnostic));





     “wherein when an amount of the diagnostic data stored in the storage of the writer reaches a defined upper limit, the writer overwrites an oldest entry of the stored diagnostic data with a newest entry of the diagnostic data, the writer further comprising
      an event judgment unit that determines whether a defined event occurred in the image forming device, wherein the image forming device further comprises:
       a storage prohibitor prohibits the storing of the diagnostic data in the storage of the writer when a defined time has elapsed from the event judgment unit determining that the defined event has occurred”

            Therefore, claims 5-8, 10-24 are allowable for depending on claim 1.


      In addition to the teachings of the claim 9 as a whole, the closest prior art of record failed to teach or suggest, 
     “wherein when an amount of the diagnostic data stored in the storage medium reaches a defined upper limit, the writer overwrites an oldest entry of the stored diagnostic data with a newest entry of the diagnostic data, the image forming device further comprising:
      an event judgment unit that determines whether a defined event occurred in the image forming device; and
      a writing prohibitor that prohibits the writer from writing the diagnostic data to the storage medium when a defined time has elapsed from the event judgment unit determining that the defined event has occurred”


       With regards to independent claim 25, Maruta discloses an image forming device diagnostic system comprising (column 3, lines 33-64; column 5, lines 51-67; image duplicating apparatus including sensors for diagnosing jamming during printing): 
      an image forming device comprising (column 3, lines 41-62; image duplicating apparatus):
       an image former that executes image forming processing to form an image on a sheet (column 16, lines 40-60; print engine (image former) prints image on sheet);
       a primary controller and a secondary controller, the primary controller instructing the secondary controller to control the image former to execute the image forming processing (column 16, lines 40-60; master control unit 40 (primary controller) and subsidiary control unit 76/MPU-4 (secondary controller); column 16, lines 40-60; 
     one or more sensors, each sensor detecting a state of the image former and outputting sensor data indicating the state to the secondary controller (column 17, lines 46-62; input terminal DS on MPU-4 (secondary controller) receives the output of the sensors data that detect failure state of the print engine);
         wherein the secondary controller generates diagnostic data based on the sensor data (column 17, lines 47-64; MPU-4 generates failure detect data (diagnostic data) based on the sensor signal data).

      Yamashirodani discloses an interface to which a storage medium can be connected (paragraph 225-226, 239; USB port 512 (interface) to which USB memory medium can be connected); and 
     a writer (paragraph 259-261; CPU 501 (writer) writes error image file into USB memory);
     a diagnostic server (paragraph 282-283; error information accumulation server), 
     the writer writes the diagnostic data to the storage medium when the storage medium is connected to the interface (paragraph 259-262; when print unit abnormality error occurs, CPU 501 (writer) generates diagnostic data based on image of setting screens (error image file) and then writes this error image file (diagnostic data) based on setting screen into USB memory that is connected to USB port; error image file used to determine cause of error (diagnostic)).



      US Patent Application Publication Pub. No. US 20170212001 to Kamezaki discloses a transfer device to which the storage medium can be mounted (paragraph 29, 55; external device 120 (transfer device) to which the USB memory can be attached when “non-normal” state is detected; paragraph 73, 96; diagnosing normal /non-normal data for abnormality using the data (diagnostic data)); and the diagnostic data is used by the diagnostic server after transfer to the diagnostic server via the transfer device when the storage medium is mounted to the transfer device (paragraph 29-33, 36; when USB memory is mounted on the external device, information data is transferred to the management apparatus (server) by the external device for diagnosing abnormality).



       US Patent Application Publication Pub. No. US 20050027486 to Kitada discloses wherein the diagnostic data is used by the diagnostic server to perform failure diagnostics and life prediction pertaining to the image forming device (paragraph 138, 174; log information that include error code (diagnostic data) is received by server from the printers; paragraph 142-144, 176-179, 184; server performs failure diagnostic by analyzing failures and associated service situations to determine correlation; based on analysis of failure and associated service situations prediction of failure time-point (life prediction) can be performed by server for printers).


      In addition to the teachings of the claim 25 as a whole, the closest prior art of record failed to teach or suggest, 
     “wherein when an amount of the diagnostic data stored in the storage medium reaches a defined upper limit, the writer overwrites an oldest entry of the stored diagnostic data with a newest entry of the diagnostic data, the image forming device further comprising:
      an event judgment unit that determines whether a defined event occurred in the image forming device; and
      a writing prohibitor that prohibits the writer from writing the diagnostic data to the storage medium when a defined time has elapsed from the event judgment unit determining that the defined event has occurred”

            






Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  




Conclusion
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENIYAM MENBERU whose telephone number is (571) 272-7465.  The examiner can normally be reached on Monday-Friday, 10:00am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the customer service office whose telephone number is (571) 272-2600. The group receptionist number for TC 2600 is (571) 272-2600. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
For more information about the PAIR system, see <http://pair-direct.uspto.gov/>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  

Patent Examiner
Beniyam Menberu

/BENIYAM MENBERU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        

12/29/2021